Citation Nr: 1813567	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability rating for service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1955 to December 1957.  He also had a period of active service from February 1958 to February 1961 for which he received a bad conduct discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2017, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran also testified in a Videoconference Board hearing before the undersigned Veterans Law Judge in January 2018 on the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  In this regard, the issue was initially characterized as whether new and material evidence has been received to reopen service connection for PTSD.  Within the one-year appeal period following issuance of the April 2013 rating decision, additional evidence pertaining to a psychiatric examination of the Veteran was received in the form of VA treatment records, dated in March 2014.  Specifically, a March 2014 VA treatment record indicated an Axis I diagnosis of major depressive disorder and rule out PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  These VA treatment records are new and material evidence as defined in 38 C.F.R. § 3.156(b) (2017), and were constructively received within one year of the notice of the April 2013 rating decision.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  Because new and material evidence was received within one year of the April 2013 letter notifying the Veteran of the April 2013 rating decision, finality of that rating decision was precluded under 38 C.F.R. §§ 3.156(b).  See 38 C.F.R. § 3.156(b) (2017) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Therefore, the April 2013 rating decision is the appropriate decision on appeal and the issue is one of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.

Here, as the transcript for the January 2018 Board Videoconference hearing pertaining to service connection for an acquired psychiatric disability has not yet been associated with the electronic file, the Board will proceed with adjudication of the issues of service connection for bilateral hearing loss and an increased rating for epididymitis so as not to further delay these appeals.  The Board will address the appeal of service connection for an acquired psychiatric disability in a later, separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The issue of an increased rating for epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's bilateral sensorineural hearing loss first manifested years after service separation and is not causally related to active service, including noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107, 5121A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he was exposed to gunfire without hearing protection during his first period of active service.  The Veteran asserts that such in-service noise exposure caused the current bilateral hearing loss.  In this regard, the Board notes that the Veteran received a bad conduct discharge for the second period of active duty (from February 1958 to February 1961).  A discharge or release from service under dishonorable conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing the discharge.  See 38 C.F.R. § 3.12.  Significantly, however, the Veteran contends that the noise exposure occurred during the first period of active service (from January 1955 to December 1957) and that the current hearing loss is a result of that noise exposure.  The Veteran received an honorable discharge for the period of active service from January 1955 to December 1957.  As such, the adjudication of this appeal will only include discussion of in-service injury during the first period of active service and the relationship of the current bilateral hearing loss to the acoustic trauma sustained from January 1955 to December 1957 (the Veteran's first period of active service).

The Board first finds that the Veteran was exposed to loud noises (i.e., sustained acoustic trauma) during the first period of service (from January 1955 to December 1957).  The DD Form 214 from the first period of service indicates that the Veteran's military occupational specialty was cook.  Regardless, the Veteran is already service connected for tinnitus and accordingly, noise exposure during service (acoustic trauma) is recognized by VA.

Next, the Board finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  The July 2012 VA audiology examination report revealed that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Although sensorineural hearing loss is a chronic disease under 38 U.S.C. § 3.309(a) (as an organic disease of the nervous system), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's bilateral hearing loss did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  At enlistment and separation from service, the Veteran was seen for physical examinations in January 1955 and December 1957, respectively.  Audiometry testing was not performed.  The service enlistment and separation examiner only recorded that the Veteran had 15 out of 15 on whispered voice tests in each ear.  The enlistment and separation examination reports indicate that the ears were otherwise clinically normal.  The service treatment records do not otherwise contain any notations of complaints or treatment related to hearing problems (with the exception of a complaint of ringing in the ears).  In this regard, the Veteran is already service-connected for tinnitus.

In this case, because audiometric testing was not conducted at separation from service, the absence of in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  With regard to the probative value to assign to the whispered voice test at service separation, the Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of limited probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (recognizing that audiometric testing is more precise than a whisper voice test, and the whisper voice test is only an alternative means of testing hearing).  Particularly in light of the United States Court of Appeals for Veterans Claims (Court) holding in Hensley, 5 Vet. App. at 159, that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the whisper tests showed normal hearing, including at service separation, are of limited probative value and is probative to the extent that the whisper test was "normal" (i.e., 15 out of 15).

On review of the record, the Board finds that there is no lay or medical evidence that the Veteran had chronic signs or symptoms of bilateral hearing loss during service, or continuous symptoms of bilateral hearing loss since service separation.  Even accepting that the whispered voice test is of limited probative value, the Veteran has not alleged, and the record does not otherwise suggest, that he had signs or symptoms of bilateral hearing loss during service.  Also, the lay and medical evidence does not demonstrate continuous symptoms of a bilateral hearing loss disability since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The first evidence of bilateral hearing loss symptoms is not shown until February 1959, over a year after service separation for the first period of active service in December 1957.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In this regard, the Board acknowledges that a February 1959 service treatment record (from the Veteran's second period of active service for which he received a bad conduct discharge) reveals that audiometric testing (converted to ISO-ANSI units) showed the following, with pure tone thresholds recorded in decibels.  15, 10, 25, 35, 30, and 35 for the left ear, and 15, 10, 10, 30, 25, and 30 for the right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hz.  It is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App.  at 157.  Importantly, however, while some clinical hearing loss was indicated in the February 1959 service treatment record, the Veteran did not have hearing loss in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2017).  Later that month, after another audiometric test, the medical provider indicated that the hearing was unchanged since the audiogram taken earlier in the month.

The Veteran had opportunities to report any hearing loss prior to the initial claim of service connection for bilateral hearing loss in April 2012.  While the Veteran first filed a claim for benefits in January 1958, merely one month after discharge from the first period of active service (for epididymitis, boils on the neck, and one other issue), and filed another claim for an increased disability rating for epididymitis in February 1964, he did not mention hearing problems or file a claim for service connection for bilateral hearing loss until April 2012.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in January 1958 and February 1964, the Veteran filed claims for benefits, but did not mention any hearing loss symptoms.  This suggests to the Board that there was no pertinent hearing loss symptomatology at either time.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to that benefit.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim or mention of a hearing loss disability, when viewed in the context of his action of making other claims for compensation, may reasonably be interpreted as indicative of the lack of hearing loss symptomatology at the time he filed the 1958 and 1964 claims.

Additionally, the evidence does not show that the Veteran's bilateral hearing loss disability manifested to a compensable degree (i.e., at least 10 percent) within one year of separation from the first period of active service in December 1957 (even taking the February 1959 service treatment record into consideration); therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

On the question of direct nexus between bilateral hearing loss and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure during the first period of active service.  After review of the record and consideration of the Veteran's in-service noise exposure, the July 2012 VA examiner opined that it is not likely that the Veteran's bilateral hearing loss is a result of military noise exposure.  Citing to medical literature, the VA examiner explained that, in cases where there were entrance and separation examinations, and such examinations were normal, there is no scientific basis for concluding that hearing loss, which develops afterward, is causally related to military service.  

The July 2012 VA physician has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound, albeit brief, rationale for the medical opinion.  There is no competent medical opinion to the contrary of record.  For these reasons, the July 2012 VA medical opinion is of great probative value.  

Although the Veteran has asserted that the current bilateral hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the bilateral hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and active service, including noise exposure during service, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.

Furthermore, as stated above, the Veteran's bilateral hearing loss did not manifest during the first period of active service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The July 2012 VA examiner opined that it was not likely that the Veteran's hearing loss disability was attributable to in-service noise exposure and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that hearing loss was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion that the current hearing loss disability is the result of in-service noise exposure less probative value than the July 2012 VA physician's medical opinion. 

In consideration of the foregoing, the Board finds that the weight of the evidence, lay and medical, is against the claim of service connection for bilateral hearing loss, and the appeal must be denied.  Because the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an increased rating for epididymitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran last underwent a VA examination of the service-connected epididymitis in a July 2012 VA examination.  At that time, the diagnosis was chronic, yet resolved, epididymitis.  The VA examiner noted the Veteran's report that the swelling is still there and may increase at times, but is not painful and is not an issue.  The fact that a VA examination is nearly four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in July 2012, the Veteran has asserted that the service-connected epididymitis has worsened.  Specifically, during the November 2017 Travel Board hearing, the Veteran testified that the pain and discomfort caused by the epididymitis has increased since the July 2012 VA examination.  See Hearing Transcript at 4-5.  In light of the specific assertion of worsening since the last VA examination (in July 2012), a VA examination should be obtained to assist in determining the severity of the service-connected epididymitis.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, the Board notes that the Veteran is diagnosed with benign prostatic hypertrophy.  The new VA examination is also necessary to assist in determining, to the extent possible, the precise symptomatology that is related to the service-connected epididymitis, as well as to differentiate any symptoms that are not due to the service-connected epididymitis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Accordingly, the issue of an increased rating for epididymitis is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to assist in determining the current severity of the service-connected epididymitis.  The documents in the electronic file should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated tests and studies should be conducted.

The VA examiner is requested to address all other genitourinary specific symptoms or impairments, specifically including, but not limited to, incomplete emptying of bladder and increased urinary frequency, and attempt to differentiate symptoms of service-connected epididymitis from other diagnosed genitourinary disorders, specifically including, but not limited to, nonservice-connected benign prostatic hypertrophy.

If the VA examiner is unable to differentiate between symptomatology of the service-connected epididymitis and any other currently diagnosed non-service-connected genitourinary disorder, he or she should so explicitly state.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased rating for epididymitis in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


